Case 1:19-cv-22248-JEM Document 1 Entered on FLSD Docket 05/31/2019 Page 1 of 13



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                         MIAMI DIVISION

                                                CASE NO.:

   SHANTERA WILLIAMS, an Individual

             Plaintiff,
   v.

   CITY OF MIAMI, a political subdivision of the
   State of Florida,

             Defendant


                                               COMPLAINT

                                                Introduction

           Plaintiff, SHANTERA WILLIAMS, (“Williams”) sues Defendant, CITY OF MIAMI (“the

  City” or “Miami”) for disability and sex discrimination and retaliation in its employment practices,

  which deprived Williams of employment opportunities, subjected her to disparate treatment, and

  ultimately terminated her employment in June 2018. Furthermore, Williams sues the City for

  violation of the Interference and Retaliation provision of the Family Medical Leave Act (FMLA) as

  she was prevented from taking medical leave.

                                          Jurisdiction and Parties


        1. This is an action for damages. Williams brings this lawsuit for discrimination and retaliation

  pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000e et seq.; the Americans

  with Disabilities Act (ADA) of 1990 and its Amendments of 2008, 42 U.S.C. §12101 et seq.;



                                                 Page 1 of 13
Case 1:19-cv-22248-JEM Document 1 Entered on FLSD Docket 05/31/2019 Page 2 of 13



  the Florida Civil Rights Act of 1992, Fla. Stat. §760.10, et seq. (FCRA), and the Florida Common

  Law.

      2. Plaintiff is a natural person, sui juris, who is a resident of the State of Florida and resides in

  Miami-Dade County, Florida.

      3. Defendant, CITY OF MIAMI, is a municipality incorporated in the State of Florida.

      4. At all times material hereto, Williams was an “aggrieved person” as defined by the FCRA,

  Fla. Stat. § 760.02 (10).

      5. The City employed more than 15 employees and was Williams’s employer within the

  meaning of FCRA, Fla. Stat. § 760.02(7); ADA, 42 U.S.C. §12111 (5)(A); and the Civil Rights

  Act of 1964, 42 U.S.C §2000e (b).

      6. At all times during her employment relationship with Defendant, Williams was Defendant’s

  “employee” as defined by FCRA, Fla. Stat. § 760.02 et seq., and the Civil Rights Act of 1964,

  42 U.S.C. §§ 2000e (f).

      7. This Court has jurisdiction pursuant to 28 U.S.C. §1331, 28 U.S.C.§1332, 28 U.S.C.

  §1343(3) and (4) and 28 U.S.C. §1367(a) and 29 U.S.C. §216 (b). The jurisdiction of the Court

  is further invoked to secure protection for and to redress the deprivation of rights protected by

  Title VII, 42 U.S.C. §1983 and the FCRA.

      8. Venue is proper under 28 U.S.C. § 1391(b) because all of the discriminatory acts

  complained of by Williams occurred within this judicial district and because the City is located

  within this judicial district.

      9. All conditions precedent have been satisfied, waived or excused before the filing of the

  instant lawsuit.
                                                Page 2 of 13
Case 1:19-cv-22248-JEM Document 1 Entered on FLSD Docket 05/31/2019 Page 3 of 13



                                          General Allegations


     10. Plaintiff, SHANTERA WILLIAMS, is a female who was employed by the Defendant, the

  CITY OF MIAMI, as an emergency dispatcher for almost 13 years.

     11. On February 9, 2018, Williams suffered an injury while at work, resulting in limited

  function and pain in her legs.

     12. Williams’ job as an emergency dispatcher required her to type with both hands while using

  a foot pedal to speak to the police officers.

     13. As the use of the foot pedal caused her pain, Williams requested light duty pursuant to her

  doctor’s orders, and was placed by the City in the open position of an emergency assistant.

     14. The open emergency assistant position did not require the use of the foot pedal.

     15. After only two days in the position, Williams was inexplicably sent home and told not to

  attend work until or unless she could return to her dispatcher position.

     16. When she again explained that she could not perform the functions of the job without

  severe pain, she was instructed to operate the foot pedal with her hand and type with the other

  hand.

     17. Williams expressed that such a use of the equipment would not be efficient or effective in

  emergency situations, and would hinder her performance, perhaps even further endangering police

  personnel.

     18. Another employee who was male and had a disability had been reassigned by the City from

  the dispatcher position to the assistant position as an accommodation, however the City refused

  to make the same or similar accommodation for Williams.


                                                  Page 3 of 13
Case 1:19-cv-22248-JEM Document 1 Entered on FLSD Docket 05/31/2019 Page 4 of 13



     19. Williams therefore complained to the City about the lack of accommodation, and the

  disparity with the treatment of the male employee.

     20. Following her complaint, Williams was informed by the City that if she did not use the

  equipment in the improper manner as advised, she would be relieved of duty.

     21. The City did in fact relieve Williams of duty and required her to report to internal affairs

  for her alleged disobedience.

     22. On April 26, 2018, Williams submitted to a mandatory “fit for duty” examination by the

  City’s doctor.

     23. Due to the fact that Williams was still experiencing pain that prohibited her from properly

  performing her dispatcher duties the City’s doctor declared her not “fit for duty” so that she would

  be accommodated in her job assignment.

     24. Instead, on June 15, 2018, after receiving the doctor’s evaluation, the City terminated

  Williams’ employment due to her complaints and her medical condition.

     25. The termination by the City was discriminatory and retaliatory due to Williams’ disability,

  her gender, her requests for accommodation, and her complaints regarding the disparate treatment

  and lack of accommodation.

     26. As a result of the discrimination and retaliation of the City, Williams suffered severe

  emotional and financial damage.

                                       Count I - Disability
       (Pursuant to the American with Disabilities Act of 1990 and its Amendments (ADA))

     27. Plaintiff incorporates and realleges paragraphs 1 through 26 as if fully set forth herein.




                                              Page 4 of 13
Case 1:19-cv-22248-JEM Document 1 Entered on FLSD Docket 05/31/2019 Page 5 of 13



      28. In February 2018, Williams suffered an injury that caused her to have limited function and

  chronic pain in her legs.

      29. Williams’ injury constituted a disability that substantially limited her life activities, such as

  her ability to work.

      30. Williams’ doctor requested a disability accommodation on her behalf in the form of light

  duty and relief from using the foot pedal that was causing her pain.

      31. The City’s doctor again reiterated that Williams was unable to perform her duties without

  an accommodation.

      32. Instead of accommodating Williams, the City terminated Williams’ employment.

      33. The City’s refusal to make a reasonable accommodation for Williams’ disability was a

  violation of her rights under the ADA.

      34. The City acted with malice and with reckless indifference to Williams’ protected rights.

      35. As a result of the City’s actions, Williams was forced to retain the undersigned counsel to

  file this action.

          WHEREFORE, Plaintiff, SHANTERA WILLIAMS, demands judgment against Defendant,

  CITY OF MIAMI, to make Plaintiff whole, as she was adversely affected by the activities described

  of herein, by providing appropriate actual damages including lost wages, loss of fringe benefits,

  back pay, front pay, compensatory and liquidated damages, mental anguish, loss of dignity and

  punitive damages pursuant to the Americans with Disabilities Act, 29 U.S.C. §1201 et seq.; and

  enter an award and judgment for attorneys’ fees and costs, and all other further relief that this

  Court deems necessary and proper.



                                                Page 5 of 13
Case 1:19-cv-22248-JEM Document 1 Entered on FLSD Docket 05/31/2019 Page 6 of 13



                                           Count II - Disability
    (Employment Discrimination Based on Disability Pursuant to the Fla. Civ. Rights Act of 1992
                              Fla. Stat. § 760.01, et seq. (FCRA))

      36. Plaintiff incorporates and realleges paragraphs 1 through 26 as if fully set forth herein.

      37. In February 2018, Williams suffered an injury that caused her to have limited function and

  chronic pain in her legs.

      38. Williams’ injury constituted a disability that substantially limited her life activities, such as

  her ability to work.

      39. Williams’ doctor requested a disability accommodation on her behalf in the form of light

  duty and relief from using the foot pedal that was causing her pain.

      40. The City’s doctor again reiterated that Williams was unable to perform her duties without

  an accommodation.

      41. Instead of accommodating Williams, the City terminated Williams’ employment.

      42. The City’s refusal to make a reasonable accommodation for Williams’ disability was a

  violation of her rights under the FCRA.

      43. The City acted with malice and with reckless indifference to Williams’ protected rights.

      44. As a result of the City’s actions, Williams was forced to retain the undersigned counsel to

  file this action.

          WHEREFORE, Plaintiff, SHANTERA WILLIAMS, demands judgment against Defendant,

  CITY OF MIAMI, to make Plaintiff whole, as she was adversely affected by the activities described

  of herein, by providing appropriate actual damages including lost wages, loss of fringe benefits,

  back pay, front pay, compensatory and liquidated damages, mental anguish, loss of dignity and

  punitive damages pursuant to the Florida Civil Rights Act, Fla. Stat. § 760.01, et seq. Enter an
                                                 Page 6 of 13
Case 1:19-cv-22248-JEM Document 1 Entered on FLSD Docket 05/31/2019 Page 7 of 13



  award and judgment for attorneys’ fees and costs, and all other further relief that this Court deems

  necessary and proper.

                                         Count III – Sex Discrimination
                           (In Violation of Title VII of the Civil Rights Act of 1964)

      45. Plaintiff incorporates and realleges paragraphs 1 through 26 as if fully set forth herein.

      46. The City refused Williams’ request to be transferred to an open position that did not

  exacerbate her injury.

      47. The City, however, transferred a male employee who made the same request to the same

  position.

      48. Instead of transferring Williams, she was suspended and ultimately terminated.

      49. The City’s refusal to transfer Williams was based on her sex, female.

      50. The City’s treatment of Williams was unlawful discrimination in violation of 42 U.S.C.

  2000e-2.

      51. As a direct and proximate result of the foregoing, Williams suffered and continues to suffer

  severe emotional and financial damages.

      52. As a result of the City’s actions, Williams was forced to retain the undersigned counsel to

  file this action.

          WHEREFORE, Plaintiff, SHANTERA WILLIAMS, demands judgment against Defendant,

  CITY OF MIAMI, to make Plaintiff whole, as she was adversely affected by the activities described

  of herein, by providing appropriate actual damages including lost wages, loss of fringe benefits,

  back pay, front pay, compensatory and liquidated damages, mental anguish, loss of dignity and

  punitive damages pursuant to Title VII of the Civil Rights Act of 1964; and enter an award and

                                                Page 7 of 13
Case 1:19-cv-22248-JEM Document 1 Entered on FLSD Docket 05/31/2019 Page 8 of 13



  judgment for attorneys’ fees and costs, and all other further relief that this Court deems necessary

  and proper.

                                       Count IV – Sex Discrimination
                (In Violation of Fla. Civ. Rights Act of 1992 Fla. Stat. § 760.01, et seq.)

      53. Plaintiff incorporates and realleges paragraphs 1 through 26 as if fully set forth herein.

      54. The City refused Williams’ request to be transferred to an open position that did not

  exacerbate her injury.

      55. The City, however, transferred a male employee who made the same request to the same

  position.

      56. Instead of transferring Williams, she was suspended and ultimately terminated.

      57. The City’s refusal to transfer Williams was based on her sex, female.

      58. The City’s treatment of Williams was unlawful discrimination in violation of Fla. Stat. §

  760.01 et seq.

      59. As a direct and proximate result of the foregoing, Williams suffered and continues to suffer

  severe emotional and financial damages.

      60. As a result of the City’s actions, Williams was forced to retain the undersigned counsel to

  file this action.

          WHEREFORE, Plaintiff, SHANTERA WILLIAMS, demands judgment against Defendant,

  CITY OF MIAMI, to make Plaintiff whole, as she was adversely affected by the activities described

  of herein, by providing appropriate actual damages including lost wages, loss of fringe benefits,

  back pay, front pay, compensatory and liquidated damages, mental anguish, loss of dignity and

  punitive damages pursuant to the Florida Civil Rights Act, Fla. Stat. § 760.01, et seq; and enter

                                                Page 8 of 13
Case 1:19-cv-22248-JEM Document 1 Entered on FLSD Docket 05/31/2019 Page 9 of 13



  an award and judgment for attorneys’ fees and costs, and all other further relief that this Court

  deems necessary and proper.



                                           Count V – Retaliation
                (In Violation of Fla. Civ. Rights Act of 1992 Fla. Stat. § 760.01, et seq.)

      61. Plaintiff incorporates and realleges paragraphs 1 through 26 as if fully set forth herein.

      62. Williams engaged in statutorily protected activity as she complained to the City about the

  unfair treatment, she received regarding accommodating her disability.

      63. Williams suffered an adverse employment action when she was harassed, suspended and

  terminated for voicing her complaints.

      64. Williams was terminated by the City due to her complaints about the unfair treatment due

  to her disability and gender.

      65. The City’s treatment of Williams was unlawful retaliation in violation of Fla. Stat. §

  760.10.

      66. As a direct and proximate result of the City’s intentional violations, Williams has suffered

  damages.

      67.     As a result of the City’s actions, Williams was forced to retain the undersigned counsel

  to file this action.

            WHEREFORE, Plaintiff, SHANTERA WILLIAMS, demands judgment against Defendant,

  CITY OF MIAMI, to make Plaintiff whole, as she was adversely affected by the activities described

  of herein, by providing appropriate actual damages including lost wages, loss of fringe benefits,

  back pay, front pay, compensatory and liquidated damages, mental anguish, loss of dignity and

                                                Page 9 of 13
Case 1:19-cv-22248-JEM Document 1 Entered on FLSD Docket 05/31/2019 Page 10 of 13



  punitive damages pursuant to the Florida Civil Rights Act, Fla. Stat. § 760.01, et seq; and enter

  an award and judgment for attorneys’ fees and costs, and all other further relief that this Court

  deems necessary and proper.


                                             Count VI – Retaliation
                           (In Violation of Title VII of the Civil Rights Act of 1964)

     68. Plaintiff incorporates and realleges paragraphs 1 through 26 as fully set forth herein.

     69.Williams engaged in statutorily protected activity as she complained to the City about the

  unfair treatment she received regarding accommodating her disability.

     70.Williams suffered an adverse employment action when she was harassed, suspended and

  terminated for voicing her complaints.

     71. Williams was terminated by the City due to her complaints about the unfair treatment due

  to her disability and gender.

     72. The City’s treatment of Williams was unlawful retaliation in violation of Title VII of the

  Civil Rights Act.

     73. Williams’ termination was motivated by an intent to retaliate against Williams for her

  protected activity.

     74. The City willfully violated Title VII or acted with reckless disregard for whether their actions

  were prohibited.

     75. As a direct and proximate result of the City’s intentional violations, Williams has suffered

  damages.

         WHEREFORE, Plaintiff, SHANTERA WILLIAMS, demands judgment against Defendant,

  CITY OF MIAMI, to make Plaintiff whole, as she was adversely affected by the activities described
                                               Page 10 of 13
Case 1:19-cv-22248-JEM Document 1 Entered on FLSD Docket 05/31/2019 Page 11 of 13



  of herein, by providing appropriate actual damages including lost wages, loss of fringe benefits,

  back pay, front pay, compensatory and liquidated damages, mental anguish, loss of dignity and

  punitive damages pursuant to Title VII of the Civil Rights Act of 1964; and enter an award and

  judgment for attorneys’ fees and costs, and all other further relief that this Court deems necessary

  and proper.


                                  Count VII- Perceived Disability
        (Pursuant to the American with Disabilities Act of 1990 and its Amendments (ADA))
                                        (In the Alternative)

     76. Plaintiff incorporates and realleges paragraphs 1 through 26 as though fully set forth

  herein.

     77. In February 2018, Williams suffered an injury which caused her pain when performing

  her work duties.

     78.      The City regarded Williams as having a physical impairment that substantiality limited

  her ability to work.

     79. Due to the City’s perception of Williams’ disability, the City terminated Williams’

  employment.

     80. The City’s termination of Williams due to her perceived disability was discriminatory in

  violation of the ADA.

            WHEREFORE, Plaintiff, SHANTERA WILLIAMS, demands judgment against Defendant,

  CITY OF MIAMI, to make Plaintiff whole, as she was adversely affected by the activities described

  of herein, by providing appropriate actual damages including lost wages, loss of fringe benefits,

  back pay, front pay, compensatory and liquidated damages, mental anguish, loss of dignity and


                                              Page 11 of 13
Case 1:19-cv-22248-JEM Document 1 Entered on FLSD Docket 05/31/2019 Page 12 of 13



  punitive damages pursuant to the Americans with Disabilities Act, 29 U.S.C. §1201 et seq.; and

  enter an award and judgment for attorneys’ fees and costs, and all other further relief that this

  Court deems necessary and proper.


                                Count VIII- Perceived Disability
   (Employment Discrimination Based on Perceived Disability Pursuant to the Fla. Civ. Rights Act
                         of 1992 Fla. Stat. § 760.01, et seq. (FCRA))
                                      (In the Alternative)

     81. Plaintiff incorporates and realleges paragraphs 1 through 26 as though fully set forth

  herein.

     82. In February 2018, Williams suffered an injury which caused her pain when performing her

  work duties.

     83. The City regarded Williams as having a physical impairment that substantiality limited her

  ability to work.

     84.Due to the City’s perception of Williams’ disability, the City terminated Williams’

  employment.

     85. The City’s termination of Williams due to her perceived disability was discriminatory in

  violation of the ADA.

            WHEREFORE, Plaintiff, SHANTERA WILLIAMS, demands judgment against Defendant,

  CITY OF MIAMI, to make Plaintiff whole, as she was adversely affected by the activities described

  of herein, by providing appropriate actual damages including lost wages, loss of fringe benefits,

  back pay, front pay, compensatory and liquidated damages, mental anguish, loss of dignity and

  punitive damages pursuant to the Florida Civil Rights Act, Fla. Stat. § 760.01, et seq; and enter



                                            Page 12 of 13
Case 1:19-cv-22248-JEM Document 1 Entered on FLSD Docket 05/31/2019 Page 13 of 13



  an award and judgment for attorneys’ fees and costs, and all other further relief that this Court

  deems necessary and proper.

                                    DEMAND FOR JURY TRIAL

     Plaintiff Shantera Williams hereby demands a jury trial as to all issues triable by a jury.

     Respectfully submitted,

                                                        The Harris Law Firm Group, P.A.
                                                        201 South Biscayne Blvd., Suite 2650
                                                        Miami, Florida 33131
                                                        Tel.: 305.536.6131
                                                        Fax.: 305.536.6130

                                                By:      /s/Robert N. Harris
                                                        Robert Newton Harris, Esq.
                                                        Fla. Bar. No.: 87671
                                                        robert@harrislawinfo.com




                                              Page 13 of 13
